TRIAL COURT OFFICIAL'S
         REQUEST FOR EXTENSION OF TIME TO FILE RECORD
                                                                                          FILED IN
                                                                                  12th COURT OF APPEALS
Court of Appeals No. (If known): 1 2 - 1 5         -       00280             cr         TYLER, TEXAS
                                                                                  12/14/2015 12:34:07 PM
Trial Court Style State of Texas Vs. Richard Gross                                       PAM ESTES
                                                                                           Clerk

Trial Court & County:          Anderson County                                       . Trial Court No.:32004


Date Trial Clerk's Record Originally Due:

Date Court Reporter's/Recorder's Record Originally Duel2/22/l5

Anticipated Number of Pages of Record:          300

I am responsible for preparing a record in this appeal but I am unable to file the record by the original due
date for the following reason/s: (Check all that apply - attach additional pages if necessary.)


I—I     to the best of my knowledge, the Appellant has made no claim of indigence and has failed to either
        pay the required fee or to make arrangements to pay the fee for preparing the record.
I—I     my duties listed below preclude working on this record:



        Other. (Explain I am working on another appeal as well.



I anticipate this record will be completed and forwarded to the 12th Court of Appeals by               1/22/16
   3_ and I hereby request an additional         30         days within which to prepare it. TEX. R. APP. P.
37.3.


hi compliance with TEX. R. APP. P. 9.5(e), I certify that a copy of this notice has been served on counsel for
all parties to the trial Court's judgment or order being appealed. I further certify by my signature below that
the information contained in this notice is true and within my personal knowledge.

12/14/15
Date                                                   Signature I si Susan Waldrip

Susan Ann Waldrip                                                 /^   >r\e Phone Number                          Prin

9033894827                                                    ^^
E-mail Address (if available)                               Official Title
Trial Clerk's/Court Reporter's Request for Extm"1 CA-CsL/TyIer/12-3-97/Rev.5-3-2001
TEXAS RULE OF APPELLATE PROCEDURE 9.5(e) reads:
        Certificate requirements. A certificate of service must be signed by the person who made the service
        and must state:

        (1) the date and manner of service;
        (2) the name and addresses of each person served; and
        (3) if the person served is a party's attorney, the name of the party represented by that attorney.


The following parties have been served with a copy of this document:
(Information may be either printed or typed.)

Lead Counsel for APPELLANT(S):                             Lead Counsel for APPELLEE(s):



Name:         Mark Cargill FOR DEFENDANT                                           Allyson Mitchell (FOR STATE



Address:     701 North Elm Street, Palestine, Texas 75801           Address: 500 North Church Street Palesinte.

Texas 75801



Phone no.:       903-729-8011                                                Phone            903-723-7400      no.:



Attorney for:           Defendant                                   Attorney                       For         State:




Lead Counsel for APPELLANT(S):                              Lead Counsel for APPELLEE(s):

Name:                                                       Name:

Address:                                                    Address:



Phone no.:                                                  Phone no.:

Attorney for:.                                              Attorney for:
Additional   information,   if   any: